 In the Matter of MONON STONE COMPANYandQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of INDIANA LIMESTONECORPORATIONandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter Of HOADLEY BROTHERS STONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter Of INGALLS STONE COMPANYandQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of LUCERNE VALLEY ENGINEERING Co.andQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of HUNTER BROTHERS STONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of B. G. HOADLEY QUARRIES, INC.andQUARRY WORK-ERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of WOOLERY BROTHERS STONECo.andQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICA'In the Matter of CARL FURST STONE COMPANYandQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter Of INDEPENDENT LIMESTONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of BLOOMINGTON LIMESTONE CORP.andQUARRY WORK-ERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of SHAWNEE STONE COMPANYandQUARRY WORKERS'INTERNATIONALUNION OF NORTH AMERICAIn the Matter of VICTOROOLITIC STONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of REED-POWERS CUT STONE COMPANYandQUARRYWORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter of HELTONVILLE LIMESTONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICAIn the MatterOfWALLIS STONE COMPANYandQUARRY WORKERS'INTERNATIONAL UNION OF NORTH AMERICA10 N. L.R. B., No. 6.64 DECISIONS AND ORDERS65In the Matter of EMPIRE STONE COMPANYandQUARRYWORKERS'INTERNATIONAL UNION OF NORTH AMERICAIn the Matter Of SARE-HOADLEY STONE COMPANYandQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICACasesNos.R-773 to R-799, inclusive, reepectiveliy.DecidedDecember L, 1938StoneQuarrying Industry-Investigation of Representatives:controversyconcerning representation of employees : eligibility to vote stipulated ;classifica-tion of employees in appropriate unit stipulated ; appropriateunit left fordetermination of theBoard-Units Appropriate for CollectiveBargaining:fourteen of eighteen employers members of Institute ;all employees engagedin and about the quarries of all the respondents, with the exception of certainstipulated craftsmen, supervisory, and clerical employees, who worked majorportion oftime for 14 members of the Institute, included in Institute-wide unit;employeesin same classificationwho workedmajorportionof time for inde-pendent included in single companyunits-Election OrderedMr. Lester M: Levin,for the Board.Mr. Milton Siegel,of Indianapolis, Ind., for the Quarry Workers'International Union of-North America.Corr cBowen,' by Mr. Donald E. Bowen,of Bloomington, Ind.,for Quarry Workers' Federal Labor Unions, No. 21469 and No. 21471,and all Unions in the Indiana Limestone District of Indiana, com-prising Counties of Monroe, Lawrence, and Owen, in Indiana, andaffiliated with the American Federation of Labor.Mr. William Hartman,of Bedford, Ind., for International Associa-tion of Machinists, Local 599.Mr. J.W. Dodson,ofBloomington, Ind., for InternationalBrotherhood of Blacksmiths, Drop Forgers & Helpers, Local No. 59.Mr. Ora Hodges,of Bedford, Ind., for International AssociationofMarble, Stone and Slate Polishers, Rubbers & Sawyers, Tile &Marble Setters, Helpers & Terrazzo Workers Helpers, Local No. 89and Local No. 93.Mr. Paul Givens,of Bedford, Ind., for Journeymen Stone Cutters'Association of North America.Mr. W. E. Clark,of Bedford, Ind., for Monon Stone Company,Indiana Limestone Corporation, Ingalls. Stone Company, LucerneValley Engineering Company, B. G. Hoadley Quarries, Inc., WooleryBrothers Stone Company, Carl Furst Stone Company, IndependentLimestone Company, Bloomington Limestone Corp., Shawnee StoneCompany, Victor Oolitic Stone Company, Wallis Stone Company,Empire Stone Company, and Sare-Hoadley Stone Company. _Mr. John D. Fuller,of Bedford, Ind., for' Heltonville LimestoneCompany. 66NATIONAL LABOR RELATIONS BOARDMr. Reed Powers,of Bedford, Ind., for Reed-Powers Cut StoneCompany.Mr. Edward Hoadley,of Bloomington, Ind., for Hoadley BrothersStone Company.Mr. Milton T. Hunter,of Bloomington, Ind., for Hunter BrothersStone Company.Mr. Philip B. Lush,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE-On January 31, 1938, the Quarry Workers' International UnionofNorth America, herein called Quarry Workers, filed with theRegional Director for the Eleventh Region (Indianapolis, Indiana),18 petitions alleging that questions affecting commerce had arisenconcerning the representation of employees of Monon Stone Com-pany, Indiana Limestone Corporation, Hoadley Brothers Stone Com-pany, Ingalls Stone Company, Lucerne Valley Engineering Com-pany, Hunter Brothers Stone Company, B. G. Hoadley Quarries,Inc.,Woolery Brothers Stone Co., Carl Furst Stone Company, Inde-pendentLimestoneCompany,BloomingtonLimestoneCorp.,Shawnee Stone Company, Victor Oolitic Stone Company, Reed-Powers Cut Stone Company, Heltonville Limestone Company, WallisStone Company, Empire Stone Company, and Sare-Hoadley StoneCompany, all situated in Monroe, Lawrence, and Owen Counties,Indiana, herein collectively called the Companies, requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On February 23, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Sections 3 and 10 (c), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered theconsolidation and an investigation of the cases and authorized theRegional Director to conduct the investigation and to provide for anappropriate hearing upon due notice.On March 2, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Companies, theQuarry Workers, International Brotherhood of Blacksmiths, DropForgers & Helpers, Local No. 59, upon International Association ofMachinists, Local 599, upon International Union' of Operating En-gineers, Local 850, upon Quarry Workers' Federal Labor Unions,No. 21469 and No. 21471, herein called the Federal Unions, upon Jour- DECISIONS AND ORDERS67neymen Stone Cutters Association of North America, and uponInternational Association of Marble, Stone and Slate Polishers, Rub-bers & Sawyers, Tile & Marble Setters Helpers & Terrazzo WorkersHelpers, Local No. 89, and Local No. 93, labor organizations claim-ing to represent employees directly affected by the investigation.Pursuant to an amended notice of hearing, duly served upon the sameparties, a hearing was held on March 10, 11, and 12, 1938, at Bloom-ington, Indiana, before Conn Cohalan, the Trial Examiner duly des-ignated by the Board.The parties were represented by counsel, asset forth in the appearances above, and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rul-ings-are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANIESThe Companies are all engaged in the quarrying of limestone intheCounties ofMonroe, Lawrence, and Owen, Indiana. Thesethree counties are known as the Indiana~Limestone District.Four-teen of the Companies are members of the Indiana Limestone Insti-tute, an association of limestone quarry operators in the Indiana Lime-stone District.During the year 1937 the quarrying operations ofthese 14 companies were as follows :Name of companyShipments topoints outsidethe State ofIndianaShipments topoints withinthe State ofIndianaMotion Stone Company-------------------------------------------------$144,600 00$1, 80000Indiana Limestone Corporation_________________________________________915,000 00115,00000Ingalls Stone Company--------------------------------------------------350,000 0020, 00000Lucerne Valley Engineering Company__________________________________8,419 9010,92451B G. Hoadley Quarries,Inc -------------------------------------------84, 000 0077,90000Woolery Brothers Stone Company______________________________________72, 000 008,60000Carl Furst Stone Company ----------------------------------------------176,000 0025,00000Independent Limestone Company_______________________________________23, 000 0042, 00000Bloomington Limestone Corporation-------------------------------------485,000 0060, 00000Shawnee Stone Company_______________________________________________380, 000 005,0()000Victor Oolitic Stone Company__________________________________________71,000 00233,00000Wallis Stone Company-----------------------------------------------------------------9, 00000Empire Stone Company------------------------------------------------70, 480 7427, 47962Sare-Hoadley Stone Company___________________________________________87, 000 003,00000The Wallis Stone Company listed above made no shipments outsideIndiana in 1937.The record shows, however, that this Companycarried on no quarrying operations in 1937.The record permits aninference that the business of this Company, when operating at a 68NATIONALLABOR RELATIONS BOARDfuller capacity than in 1937,is substantially similar to that of theother Companies listed above and that it makes shipments outsideIndiana as well as inside Indiana.Four of the Companies involved in these proceedings are not mem-bers of the Institute.They are Reed-Powers Cut Stone Company,Heltonville Limestone Company, Hunter Brothers Stone Company,and Hoadley Brothers Stone Company.During 1937 Reed-Powers Cut Stone Company shipped lime-stone valued at $17,860.83 outside Indiana and limestone valued at$30,375.92 to points inside Indiana.During 1937 Heltonville Limestone Company shipped limestonevalued at$580,000 outside Indiana. It shipped no limestone to pointsinside Indiana during that year.During 1937 Hunter Brothers Stone Company shipped 163,000cubic feet of limestone outside Indiana. Its total gross business forthat year amounted to $65,000.During 1937 Hoadley Brothers Stone Company shipped no lime-stone outside Indiana.During the same year it shipped limestonevalued at$20,000 to points inside Indiana.,This Company operatesquarries only.The record shows that such quarry operators ship thestone from their quarries to fabricating mills in Indiana, which inturn ship most of such stone, after performing the fabricating oper-ations, outside Indiana.In the case of all the Companies,the shipments of limestone madeinside Indiana were made to fabricating mills in Indiana, which inturn shipped most of the limestone outside Indiana.The gross business of the limestone industry in the State of Indianafor the year 1937 amounted to approximately$4,000,000.Approxi-mately 93 per cent of the gross sales represent shipments of stoneoutside of the State.During 1937 the various companies operatingin the Indiana Limestone District purchased approximately$150,000worth of materials and supplies necessary for their productive oper-ations.About 75 per cent of this amount represents shipments frompoints outside Indiana.II.THE ORGANIZATIONS INVOLVEDQuarry Workers' International Union of North Americais a labororganization affiliated with the Committee for Industrial Organiza-tion, admitting to membership all granite quarrymen, quarrying andpaving cutters, blacksmiths,-derrickmen, engineers and firemen, steeldrill and air drill runners, laborers, soft stone quarrymen and chan-nellers, rubbers, lumpers and boxers, riggers of derricks, cranes or anyother devices, used in handling stone, and stone derrickmen, whereveremployed. DECISIONS AND ORDERS69Quarry Workers' Federal Labor Unions No. 21469 and No. 21471are labor organizations affiliated with the American Federation ofLabor, admitting to membership substantially the same persons asthe Quarry Workers' International Union, excluding persons withinthe jurisdiction of an established craft labor organization affiliatedwith the American Federation of Labor.III.HISTORY OF EMPLOYER ORGANIZATION AND OF COLLECTIVE BARGAININGIN THE INDIANA LIMESTONE DISTRICTSome time prior to 1909 an organization of the limestone quarryoperators in the Indiana Limestone District was formed.This or-ganizationwas known as the Bedford Stone Club. The purpose ofthe organization was the compilation and distribution among itsmembers of statistics and information concerning the industry inthe Indiana Limestone District, the investigation of railroad freightrates, andthe negotiation of contracts for its members with the vari-ous groups of organized workers in the Indiana Limestone District.At all times since 1909, and for some time prior thereto, there havebeen labor organizations among the workers in the Indiana LimestoneDistrict and these labor organizations have negotiated and enteredinto contracts with the operator-members of the Bedford Stone Cluband with the non-member operators in that region.Another organization of operators, known as the Indiana Lime-stoneInstitute,was formed at a somewhat later date. For a fewyears both organizations existed but gradually the Indiana Lime-stone Institute took over the functions of the Bedford Stone Club.In 1933 Indiana Limestone Institute negotiated a contract for itsmembers with the Quarry Workers' International Union of NorthAmerica, which was then affiliated with. the American Federationof Labor.All the operator-members of the Institute signed this con-tract and all the non-member operators signed identical contracts, ashad been the custom in the industry for many years prior thereto.Since 1933 it has been the custom in the industry for the labor or-ganizations to complete the negotiation of contracts witha committeeIepresenting the members of the Institute.This committee is ad-vised by a labor relations counsel in the employ of the Institute andits secretarial work is performed by, the secretary of the Institute.The committee is authorized by each member-of the Instituteto nego-tiate such a contract and the committee is empowered to bind the var-iousmembers "as if such negotiations were conducted by each in-dividual firm."Upon the completion of the negotiations each in-dividual company signs a separate, though identical, contract.Identical contracts are then submitted by the labor organizations tonon-member operators who sign them without further negotiations.147841-19-vol 10-6 70NATIONAL LABOR RELATIONS BOARDIV.THE QUESTION CONCERNING REPRESENTATIONIn 1937 identical contracts were entered into between the operator-members of the Institute and the Quarry Workers.These contractsexpired on the last day of January 1938. The contracts containedprovisions for 90 days' notice by either party of intention to terminateor amend the contract.Pursuant to notice given by one of theparties, negotiations were begun in December 1937 between a com-mittee representing the Institute members and the Quarry Workers.These negotiations related to the rates of pay and the general andspecial rules under which the workers operated.On December 5, 1937, the members of the Quarry Workers inLawrence,Monroe, and Owen Counties authorized the QuarryWorkers' international organization to enter into negotiations withthe Committee for Industrial Organization concerning affiliation withthe latter organization.On January 15, 1938, pursuant to the au-thorization of the Indiana locals and other locals, the Quarry Work-ers' International organization became affiliated with the Committeefor Industrial Organization.The Quarry Workers issued new mem-bership applications for the workers to sign, but did not relinquishtheir claim to the entire membership of the Quarry Workers as con-stituted before the change in affiliation.The American Federation of Labor immediately sent organizersinto the district.FederalUnions were chartered.An organiza-tional drive was immediately started and the Institute and variousnon-member operators were notified that the Federal Unions claimedthat they represented a majority of the workers in a unit appropriatefor the purposes of collective bargaining.The committee represent-ing the members of the Institute informed the Quarry Workers thatthe Federal Unions claimed a majority and that the committee couldno longer bargain with the Quarry Workers as the exclusive repre-sentatives of the employees of the Institute members.Several conferences between the rival labor organizations were heldfor the purpose of arranging for an election to be held with the,consent of the Companies and the labor organizations, but no agree-ment was reached upon the form of ballot to be used. Althoughmany members of the Quarry Workers joined the Federal Unions,most of them did not resign from the Quarry Workers or notify it ofan intention to withdraw.The night before the opening of thehearing in this case, closed-shop contracts were negotiated betweenthe committee representing the operator-members of the Institute andthe Federal Unions, after a check of membership cards against payrolls,which satisfied the committee representing operator-membersof the Institute that the Federal Unions represented a majority of theemployees of each company belonging to the Institute, with the DECISIONS AND ORDERS71exception of B. G. Hoadley Quarries, Inc., and Ingalls Stone Com-pany.There is no evidence in the record which would indicatethat these two companies were excluded from the negotiations of suchcontracts by the committee representing the other operator-membersof the Institute.At the hearing the Companies and the labor organizations agreedthat questions concerning representation had arisen.We find thatquestions have arisen concerning representation of employees of theCompanies.The closed-shop contracts with the Federal Unionswere executed at a time and under such circumstances that it is clearthat they afford no reason for our not determining the questions con-cerning representation.V. TIIE EFFECT OF TIME QUESTIONS ,CONCERNING REPRESENTATION UPONCOMMERCE -We * find that the questions concerning representation which havearisen, occurring in connectionwith `the operations of the Companiesdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI. THE APPROPRIATE UNITIn each of the 18 petitions the Quarry Workers claimed that "allemployees engaged in and about. the quarries with the exception ofblacksmiths, machinists, clerical and supervisory," constitute a unitappropriate for the purposes of collective bargaining.At the hear-ing the Companies and all the labor organizations involved stipu-lated that there be excluded from the unit, or units, claimed by theQuarry Workers "all of the craft employees who have been in thepast or are now represented by the International Brotherhood ofBlacksmiths, Drop Forgers, and Helpers, Local No. 59, the Interna-tionalAssociation of Machinists; the International Association ofOperating Engineers, Journeymen Stone Cutters Association ofNorth America, and International Association of Marble, Stone andSlatePolishers,Rubbers and Sawyers, Tile and Marble SettersHelpers, and TerrazzoWorkers Helpers."We see no reason todepart from the definition of employees whom the Companies and thelabor organizations have agreed should be included and excludedfrom the unit or units found to be appropriate.At the hearing none of the Companies or labor organizations statedwhether it claimed that the employees of each Company constitutedan appropriate unit or that the employees of all the Companies whichare members of the Institute constituted a single appropriate unit.This question was left for determination by the Board and evidence 72NATIONAL LABOR RELATIONS BOARDwas introduced on the theory that the Board might find either unitappropriate.The Institute has members other than those which areparties to these proceedings.The members of the Institute which arenot parties to these proceedings are not engaged in quarrying opera-tions, while all the 14 companies which are parties to these proceed-ings and are members of the Institute are engaged in quarryingoperations.As far as the record shows, these 14 companies consti-tute the entire membership of the Institute engaged in quarryingoperations.The facts set forth above in Section III show that for many yearsthe quarry operators in the Indiana Limestone District have beenorganized in an association for the purposes of collective bargainingwith representatives of their employees.The history of the employerorganizations, the Bedford Stone Club and the Indiana LimestoneInstitute, and of the employee organizations shows that collectivebargaining on the basis of virtually an industry-wide unit in theIndiana Limestone District has been carried on effectively for manyyears.The industry has for years operated under the terms ofidentical contracts negotiated by employers and employees on anindustry-wide basis.The employers who are members of the Institute act as a unit forthe purposes of collective bargaining and customarily delegate powerto bargain collectively to a committee which works in close conjunc-tion with the officers of the Institute.This committee has power tobind the members of the Institute to such contracts as it may negotiatewith the representatives of the employees of the members of theInstitute.These facts show that the members of the Institute act asa single employer for the purposes of collective bargaining and thatthey customarily obligate themselves so to act.The history of collective bargaining and the history of both em-ployee and employer organizations in the Indiana Limestone Dis-trict are persuasive of the fact that a unit including all the workersof the Companies which are members of the Institute, except the craftworkers specified above, is the one which will insure to those em-ployees the full benefit of their right to self-organization and tocollective bargaining, and will otherwise effectuate the policies of theAct.'Another factor leading to this conclusion is that employeesin the industry are constantly shifting from one Company to another.Four of the Companies are not members of the Institute. Theyusually sign contracts which are identical with those signed by theiseeMatter of Shipowners' Association of the Pacific Coast. et alandInternationalLongshoremen's and Warehousemen's Union, District No 1, 7 NL.R B 1002;Mat-ter of Mobile Steamship Association,atalandInternational Longshoremen andWare-housemen'sUnion,8 N. L R B 1297;Matter of Admiar Rubber CompanyandAmericanFederation of Labor on behalf of Employees of the Company,0 N L R B 407 CompareMatter of Aluminum Line,atal.andInternational Longshoremen and Warehousemen'sUnion,8 N. LR B. 1325. DECISIONS AND ORDERS73members of the Institute.They are not bound by any contract nego-tiated by the committee representing Institute members and are notobligated to sign any such contract.They act independently of theInstitute and of each other.For these reasons we are of the opinionthat a unit composed of the workers of each of these four Companies,except the craft workers specified above, is appropriate for thepurposes of collective bargaining.We find that all the employees of the 14 Companies which aremembers of the Indiana Limestone Institute 2 engaged in and aboutthe quarries, excluding blacksmiths, machinists, clerical and super-visory employees, and all craft employees who have been or arerepresented by the Brotherhood of Blacksmiths, Drop Forgers &Helpers, Local No. 59, the International Association of Machinists,the International Association of Operating Engineers, JourneymenStone Cutters Association of North America, and the InternationalAssociation of Marble, Stone & Slate Polishers, Rubbers & Sawyers,Tile & Marble Setters Helpers & Terrazzo Workers Helpers, consti-tute a unit appropriate for the purposes of collective bargaining andthat said unit will insure to employees the full benefit of their rightto self-organization and collective bargaining and otherwise effectuatethe policies of the Act.We find that all the employees of each of the four following Com-panies, namely, Heltonville Limestone Company, Hunter BrothersStone Company, Hoadley Brothers Stone Company, and Reed-PowersCut Stone Company, engaged in and about the quarries, excludingblacksmiths, machinists, clerical and supervisory employees and allcraft employees who have been or are represented by the Interna-tional Brotherhood of Blacksmiths, Drop Forgers & Helpers, LocalNo. 59, the International Association of Machinists, the InternationalAssociation of Operating Engineers, Journeymen Stone CuttersAssociation of North America, and the International Association ofMarble, Stone & Slate Polishers, Rubbers & Sawyers, Tile & MarbleSetters Helpers & Terrazzo Workers Helpers, constitute units appro-priate for the purposes of collective bargaining and that said unitswill insure to employees the full benefit of their right to self-organi-zation and collective bargaining and otherwise effectuate the policiesof the Act.VII.THE DETERMINATION OF REPRESENTATIVESA substantial number of the employees in the appropriate unitshave signed membership-application cards of the Quarry Workersand an even larger number have signed membership-applicationcards of the Federal Unions.But so many employees have signed2 The Companies which are members of the Institute are listed in Appendix A and theCompanies which are not members of the Institute are listed in Appendix B 74NATIONAL LABOR RELATIONS BOARDcards of both labor organizations that we cannot determine whethera majority of the employees in the appropriate units have designatedeither union as their exclusive representative for the purposes ofcollective bargaining.We find that elections by secret ballot willbest resolve the question concerning representation.The Companies and the rival labor organizations agreed that thoseeligible to vote, in the event that the Board directed elections, shall beall employees in the appropriate units on the pay rolls of the 18 Com-panies during 1937 who have worked 60 days during that year.Thisis a reasonable standard and we will adopt it with certain clarifica-tions.We understand the agreement to mean that employees in theappropriate units who have worked' for at least 60 days during 1937for any or all 18 Companies are eligible to vote in the elections andwe so hold. Problems will arise concerning the unit allocation ofemployees who have worked for more than one of the 18 Companies.The standard in such cases shall be :1.An employee eligible to vote in the elections shall vote as anemployee of the 14 companies which are members of the Institute, ifhe has worked for them for a longer aggregate period than for anyone of the 4 non-member companies.2.An employee eligible to vote in the elections shall vote as anemployee of a non-member company if he has worked for it for alonger period than for any of the other non-member companies andfor a longer period than for all the 14 companies which are membersof the Institute.In a letter to the Board, dated November 9, 1938, the QuarryWorkers requested that, in the event the Board directed elections, theybe held on December 7 or 8, 1938, in order to enable eligible employeeswho are now working on W. P. A. projects to vote without loss ofpay, since December 7 and 8, 1938, are days on which they do not workon W. P. A. projects. This is a matter which we normally leave inthe discretion of the Regional Director in the conduct of the elections,but we hereby direct his attention to the request of the QuarryWorkers and recommend that he conduct the elections on December7 or 8, 1938, if he deems those dates appropriate under all thecircumstances.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of the Companies, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct. DECISIONS AND ORDERS752.All the employees of the 14 Companies which are members of theIndiana Limestone Institute, engaged in and about the quarries, ex-cluding blacksmiths, machinists, clerical and supervisory employees,and all craft employees who have been or are represented by theInternational Brotherhood of Blacksmiths, Drop Forgers & Helpers,Local No. 59, the, International Association of Machinists, the Inter-nationalAssociation of Operating Engineers, Journeymen StoneCutters Association of North America, and the International Associ-ation of Marble, Stone & Slate Polishers, Rubbers & Sawyers, Tile &Marble Setters Helpers & Terrazzo Workers Helpers, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.3.All the employees of each of the four following Companies,namely,Heltonville Limestone Company, Hunter Brothers StoneCompany, Hoadley Brothers Stone Company, and Reed-Powers CutStone Company, engaged in and about the quarries, excluding black-smiths,machinists, clerical and supervisory employees, and all thecraft employees who have been or are represented by the InternationalBrotherhood of Blacksmiths, Drop Forgers & Helpers, Local No. 59,the International Association of Machinists, the International Asso-ciation of Operating Engineers, Journeymen Stone Cutters Associa-tion of North America, and the International Association of Marble,Stone & Slate Polishers, Rubbers & Sawyers, Tile & Marble SettersHelpers & Terrazzo Workers Helpers, constitute units appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purpose of collective bargainingwith the Companies listed in Appendix A and Appendix B, electionsby secret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, subject to Article III,Section 9, of said Rules and Regulations, as follows :(1)An election shall be held among the employees of the 14 Com-panies listed in Appendix A, engaged in and about the quarries,excluding blacksmiths,machinists, clerical and supervisory em- 76NATIONAL LABOR RELATIONS BOARDployees, and all craft employees who have been or are represented bythe International Brotherhood of Blacksmiths, Drop Forgers &Helpers, Local No. 59, the International Association of Machinists,the International Association of Operating Engineers, JourneymenStone Cutters Association of North America, and the InternationalAssociation of Marble, Stone & Slate Polishers, Rubbers & Sawyers,Tile & Marble Setters Helpers & Terrazzo Workers Helpers, to deter-mine whether they desire to be represented by Quarry Workers' In-ternationalUnion of North America, or by Federal Unions No.21469 and No. 21471, for the purposes of collective bargaining, orby neither.For the purpose of this election an employee is herebydefined as one who has worked for 60 or more days for any or all ofthe Companies listed in Appendix A and Appendix B, provided thathe has worked for one or more or all of the Companies listed inAppendix A an amount of time greater in the aggregate than theamount of time he has worked for any one of the Companies listedin Appendix B.(2)An election shall be held among all the employees of Helton-ville Limestone Company engaged in and about the quarries, exclud-ing blacksmiths, machinists, clerical and supervisory employees, andall craft employees who have been or are represented by the Inter-national Brotherhood of Blacksmiths, Drop Forgers and Helpers,Local No. 59, the International Association of Operating Engineers,Journeymen Stone Cutters Association of North America, and In-ternational Association of Marble, Stone & Slate Polishers, Rubbers& Sawyers, Tile & Marble Setters Helpers & Terrazzo Workers Help-ers, to determine whether they desire to be represented by QuarryWorkers' InternationalUnion of North America or by FederalUnions No. 21469 and No. 21471, for the purposes of collective bar-gaining, or by neither.For the purpose of this election an employeeis hereby defined as one who has worked for 60 or more days for anyor all of the Companies listed in Appendix A and Appendix- B,provided that he has worked for a longer period for HeltonvilleLimestone Company than for any one of the other companies listedin Appendix B and for a longer period than for all 14 Companieslisted in Appendix A combined.(3)An election shall be held among all the employees of Reed-Powers Cut Stone Company engaged in and about the quarries, ex-cluding blacksmiths, machinists, clerical and supervisory employees,and all craft employees who have been or are represented by theInternational Brotherhood of Blacksmiths, Drop Forgers and Help-ers,Local No. 59, the International Association of Operating Engi-neers, Journeymen Stone Cutters Association of North America, andInternational Association of Marble, Stone & Slate Polishers, Rub- DECISIONS AND ORDERS77hers & Sawyers, Tile & Marble Setters Helpers & Terrazzo WorkersHelpers, to determine whether they desire to be represented by QuarryWorkers' InternationalUnion of North America or by FederalUnions No. 21469 and No. 21471, for the purposes of collective bar-gaining, or by neither.For the purpose of this election an employeeis hereby defined as one who has worked for 60 or more days forany or all of the Companies listed in Appendix A and Appendix B,provided that he has worked for a longer period for the Reed-PowersCut Stone Company than for any one of the other Companies listedin Appendix B and for a longer period than for all 14 Companieslisted in Appendix A combined.(4)An election shall be held among all the employees of HunterBrothers Stone Company engaged in and about the quarries, exclud-ing blacksmiths, machinists, clerical and supervisory employees, andall craft employees who have been or are represented by the Inter-national Brotherhood of Blacksmiths, Drop Forgers and Helpers,Local No. 59, the International Association of Operating Engineers,Journeymen Stone Cutters Association of North America, and Inter-national Association of Marble, Stone & Slate Polishers, Rubbers &Sawyers, Tile & Marble Setters Helpers & Terrazzo Workers Helpers,to determine whether they desire to be represented by Quarry Work-ers' International Union of North America or by Federal Unions No.21469 and No. 21471, for the purposes of collective bargaining, or byneither.For the purpose of this election an employee is hereby de-fined as one who has worked for 60 or more days for any or all of theCompanies listed in Appendix A and Appendix B, provided that hehas worked for a longer period for Hunter Brothers Stone Companythan for any one of the other Companies listed in Appendix B andfor a longer period than for all 14 Companies listed in Appendix Acombined.(5)An election shall be held among all the employees of HoadleyBrothers Stone Company engaged in and about the quarries, exclud-ing blacksmiths, machinists, clerical and supervisory employees, andall craft employees who have been or are represented by the Inter-national Brotherhood of Blacksmiths, Drop Forgers and Helpers,Local No. 59, the International Association of Operating Engineers,Journeymen Stone Cutters Association of North America, and Inter-national Association of Marble, Stone & Slate Polishers, Rubbers &,Sawyers, Tile & Marble Setters Helpers & Terrazzo Workers Helpers,to determine whether they desire to be represented by Quarry Work-ers' International Union of North America or by Federal UnionsNo. 21469 and No. 21471, for the purposes of collective bargaining, orby neither.For the purpose of this election an employee is herebydefined as one who has worked for 60 or more days for any or all 78NATIONAL LABOR RELATIONS BOARDof the Companies listed in Appendix A and Appendix B, providedthat he has worked for a longer period for Hoadley Brothers StoneCompany than for any one of the other Companies listed in AppendixB and for a longer period than for all 14 Companies listed in Appen-dix A combined.APPENDIX AMonon Stone CompanyIndiana Limestone CorporationIngalls Stone CompanyLucerneValleyEngineeringCompanyB. G. Hoadley Quarries, Inc.WooleryBrothersStoneCom-panyCarl Furst Stone CompanyIndependent Limestone CompanyBloomington Limestone Corpora-tionShawnee Stone CompanyVictor Oolitic Stone CompanyWallis Stone CompanyEmpire Stone CompanySare-Hoadley Stone CompanyAPPENDIx BHoadley Brothers Stone Com- Heltonville Limestone CompanypanyHunter Brothers Stone CompanyReed-Powers Cut Stone Company[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONSDecember 19, 1938On December 2, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding, the elections to be held within fifteen (15)days from the date of the Direction, under the direction and supervi-sion of the Regional Director for the Eleventh Region (Indianapolis,Indiana).The Board, having thereafter granted oral argument onvarious matters upon request of Federal Labor Unions No. 21469 andNo. 21471, and having been advised by the Regional Director for theEleventh Region, thata longerperiod within which to hold the elec-tions is necessary, hereby amends the Direction of Elections issued onDecember 2,1938, by striking therefrom the words "within fifteen (15)days from the date of this Direction" and substituting therefor thewords "at such time as the Board may in the future direct."10 N. L.R. B., No. 6a. DECISIONS AND ORDERSSAME TITLE79SUPPLEMENTAL DECISIONANDSECOND AMENDMENT TO DIRECTION OF ELECTIONSJanuary 21, 1939On December 2, 1938, the National Labor Relations Board, hereincalled the Board,issued its Decision and Direction of Elections inthe above-entitledmatter.In its Decision the Board found thatcertain classes of employees of the 14 companies1which are membersof the Indiana Limestone Institute constitute a unit appropriate forthe purposes of collective bargaining.The Board also found thatthe same classes of employees of each of the four non-member com-panies, namely, Heltonville Limestone Company, Hunter BrothersStone Company,Hoadley Brothers Stone Company,and Reed-PowersCut Stone Company, constitute appropriate bargaining units. InitsDirection of Elections the Board directed that elections by secretballot be conducted among the employees in the appropriate unitswithin 15 days from the date of the Direction,under the directionand supervision of the Regional Director for the Eleventh Region,to determine whether they desire to be represented by QuarryWorkers' International Union of North America, herein called theQuarry Workers, or by Federal Unions No. 21469 and No. 21471,herein called the Federal Unions, for the purposes of collective bar-gaining, or by neither.On December 14, 1938, the Federal Unions filed with the Board adocument containing 7 motions,requesting in substance that the Di-rection of Elections be vacated,that the Board certify the FederalUnions as the exclusive representative of the employees,that the'Board grant a rehearing on its Decision and Direction of Elections,that the Board vacate its Decision respecting the appropriate unitsand find that the employees of each employer constitute a separateunit, that the Board postpone the elections and grant oral argumenton the various motions presented,and that in the event all of theparties to the proceedings consent to a unit consisting of the em-ployees of all 18 employers,that such employees be found to consti-tute a single unit' for the purpose of selecting a bargaining repre-sentative.The document set forth reasons in support of the motions.On December 17, 1938, the Board granted the Federal Unions'motion for oral argument and duly notified all the parties that such'These companies are listed in AppendixA of the Decisionand Directionof Election. soNATIONAL LABOR RELATIONS BOARDargument would be held before the'Board in Washington, D. C. onDecember 27, 1938.On the same day the Board issued an Amend-ment to Direction of Elections, postponing the holding of the elec-tions until "such time as the Board may in the future direct."On December 21, 1938, the Board duly notified all the parties thatthe oral argument was postponed from December 27, 1938, to January12, 1939.Pursuant to notice, oral argument was held before theBoard in Washington, D. C., on January 12, 1939.Mr. Joseph A.Padway, of Washington, D. C., and Mr. Donald E. Bowen, of Corr& Bowen, of Bloomington, Indiana, appeared for the Federal Unions ;Mr. Anthony Wayne Smith, of Washington, D. C., and Mr. MiltonSiegel, of Indianapolis, Indiana, appeared for the Quarry Workers;Mr. W. C. Clark, of Bedford, Indiana, appeared for all of the com-panies in the proceeding except Hunter Brothers Stone Company;,Mr.Morton T. Hunter, of Bloomington, Indiana,, appeared forHunter Brothers Stone Company; Mr. William McCarthy, of Wash-ington, D. C., appeared for the International Association of Marble,Stone and Slate Polishers, Rubbers & Sawyers, Tile & Marble Set-ters,Helpers & Terrazzo Workers. Helpers; and Mr. 'John P. Coyneappeared for the International Union of Operating Engineers.Al-though all parties were afforded an opportunity to participate in theargument only the Federal Unions, the Quarry Workers, and thecompanies participated.Counsel for the Federal Unions did not dispute the facts uponwhich the Board made its findings as to the appropriate units, buturged that the Board was without power to hold that the employeesof more than a single employer constituted an appropriate unit, andfurther than if the Board had such power, a single unit composed ofthe employees of the 14 companies which were members of the Indi-ana Limestone Institute was not such a unit as insures to the em-ployees the full benefit of the right to self-organization and to col-lective bargaining.Counsel for all the companies, except HunterBrothers Stone Company, stated that he considered the units foundto be appropriate by the Board in its Decision as more likely tofacilitate collective bargaining than 18 separate units.HunterBrothers Stone Company, which is not a member of the Institute,was satisfied with the Board's finding that its employees constituteda separate unit.Counsel for the Quarry Workers urged that theBoard adhere to its findings as to the appropriate' units and proceedwith the holding of the elections.After hearing argument by all the parties we see no reason fordeparting from our findings as to the appropriate units.The argu- DECISIONS AND ORDERS81ment, even more clearly than the record,showed that under the cir-cumstances of this case the units found by us to be appropriate willresult in less confusion by permitting the continuance of collectivebargaining on substantially the same broad basis as in the past,thereby best insuring to the employees the full benefit of their rightto self-organization and collective bargaining.At the hearing allthe parties were asked if they would consent to a single unit com-posed of the employees of all 18 companies,as suggested-in the mo-tion of the Federal Unions, but such consent was not given.Counsel for the Federal Unions urged that elections are unneces-sary to determine the bargaining representatives of the employeesand that the Board, without conducting elections,should certify theFederal Unions as the exclusive representatives of the employees.The reasons presented in support of this motion were all consideredby us when we directed the holding of elections to determine the bar-gaining representatives of the employees,and we see no reason forchanging our ruling.The motions of the Federal Unions are hereby denied.Accord-ingly we will'fix the date for the holding of the elections.The Direc-tion of Elections, as amended, is hereby amended by striking there-from the words"within such time as the Board may in the futuredirect," and substituting therefor the words"on or before February10, 1939."MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Supplemental Decision and Second Amendment toDirection of Elections.10 N. L. R. B, No. 6b..